SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

774
CA 12-00674
PRESENT: CENTRA, J.P., PERADOTTO, SCONIERS, VALENTINO, AND WHALEN, JJ.


TODD M. HOBIN, PLAINTIFF-RESPONDENT,

                     V                                              ORDER

CANDICE L. HOBIN, DEFENDANT-APPELLANT.


CANDICE L. HOBIN, DEFENDANT-APPELLANT PRO SE.

GETNICK, LIVINGSTON, ATKINSON & PRIORE, LLP, UTICA (THOMAS L. ATKINSON
OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

JOHN G. KOSLOSKY, ATTORNEY FOR THE CHILD, UTICA.


     Appeal from an order of the Supreme Court, Oneida County (David
A. Murad, J.), entered December 15, 2011. The order, inter alia,
granted plaintiff sole legal and physical custody of the parties’
youngest child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   June 7, 2013                            Frances E. Cafarell
                                                   Clerk of the Court